Citation Nr: 0002640	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcers (hereinafter referred to as 
"gastrointestinal disorder").

2.  Entitlement to service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
service connection for bilateral varicose veins and found 
that there was no new and material evidence to reopen a claim 
for service connection for ulcers.

This case was previously before the Board in August 1996, at 
which time the Board recharacterized the latter issue as 
entitlement to service connection for ulcers, and remanded 
the case to the RO for further development.  The additional 
development having been completed, the case is again before 
the Board for appellate review.   

The Board also notes that, through his accredited 
representative's August 1999 statement and November 1999 
informal hearing presentation, the veteran listed as an issue 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Entitlement to service connection for PTSD 
was denied by a March 1998 RO rating decision.  Although a 
timely notice of disagreement was filed in April 1998, a 
timely substantive appeal following the RO's statement of the 
case was not filed, as explained in a September 1999 RO 
letter to the veteran.  Therefore, the issue of entitlement 
to service connection for PTSD is not before the Board at 
this time.  38 C.F.R. §§ 20.202, 20.302 (1999). 




FINDINGS OF FACT

1.  The veteran's gastrointestinal disorder was not 
manifested during the veteran's service or for many years 
thereafter, or has not otherwise been shown to be related to 
the veteran's period of active military service.

2.  There is no medical evidence of a nexus or link between 
the veteran's current bilateral varicose veins and service.


CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disorder was not incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for bilateral varicose veins is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946), develops a 
chronic condition, such as peptic ulcers, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Service connection for gastrointestinal disorder

In his written statements and August 1993 RO hearing 
testimony, the veteran contends that he incurred a 
gastrointestinal disorder, to include ulcers, while he was in 
service.

The service medical records (SMRs) include treatment records 
dated in May 1967 and June 1967 revealing that the veteran 
was seen for pain, cramps, and diarrhea associated with 
muscle strain and an upset stomach.  October 1967 treatment 
records show the veteran was seen for an upset stomach, 
accompanied by cramps and tightness.  An October 1968 
treatment record shows that the veteran had gastroenteritis.  
A report of a separation examination, also dated in October 
1968, is negative for any complaints or abnormal clinical 
findings pertaining to a gastrointestinal disorder.  The 
clinical evaluation of the abdomen and viscera at that time 
was normal. 

Post-service medical records begin with a June 1979 treatment 
record, which stated that the veteran had an upper 
gastrointestinal (UGI) study, which revealed reflux of 
barium, and an X-ray study showed duodenal ulcers.  An August 
1979 VA examination report noted the veteran's complaints of 
epigastric pain since 1976.  Further VA treatment records, 
dated in January and February 1980, showed continued 
treatment for ulcers.  A May 1996 VA radiology report (upper 
GI series) revealed the existence of an 4mm antral ulcer.  A 
June 1996 VA treatment record revealed the veteran was 
suffering from diarrhea.

A November 1996 VA general medical examination report stated 
the veteran had a history of peptic ulcer disease.  A March 
1997 VA examination report noted moderate tenderness in the 
right upper quadrant of the abdomen.

A June 1998 private radiology report prepared upon referral 
from VA stated that the thoracic esophagus, stomach, duodenal 
bulb, and duodenal sweep appeared within normal limits, and 
there was no evidence of gastroesophageal reflux.  The 
impression was that of an unremarkable study.

A June 1998 letter from a private physician to VA, who 
performed an examination upon referral from VA, noted that 
the veteran was seen for an assessment of his 
gastrointestinal disability/peptic ulcer disease.  The 
examiner noted that the veteran was a poor historian, 
presenting a vague description of his abdominal symptoms, and 
dates that did not match his medical records, which the 
examiner appeared to have reviewed.  The veteran's medical 
history was summarized as follows: a duodenal ulcer in 1979; 
an antral ulcer in 1996; and longstanding complaints of 
abdominal symptoms such as intermittent nausea, abdominal 
pain, flatulence, vomiting, and diarrhea since 1967.  At the 
time of examination, the veteran complained of frequent 
nausea, occasional vomiting, abdominal pains, and black-
colored stools.  A UGI study was noted to have demonstrated a 
normal gastrointestinal tract, with no active 
gastrointestinal disease.  The diagnoses were history of 
peptic ulcer disease and H. pylori positive serology; 
currently, no active gastrointestinal disease demonstrated by 
UGI study; and severe dyspepsia refractory to daily 
cimetidine therapy.

A February 1999 medical opinion was obtained from the private 
physician who prepared the aforementioned June 1998 
examination report, upon referral from VA.  The examiner 
opined that the veteran's "duodenal ulcer in 1979 is most 
likely due to H. Pylori infection and not due to any service 
incidents."  With regard to the veteran's antral ulcer in 
1996, because it occurred eighteen years after separation 
service, the examiner commented that "it is unlikely that 
the antral ulcer is due to any service incidents.  Moreover, 
the UGI series done on June 17[,] 1998 demonstrated no active 
ulcers or gastrointestinal disease.  Therefore, his current 
gastrointestinal symptoms are unlikely to be related to his 
peptic ulcer disease."  The examiner also opined that the 
veteran suffered from "vague abdominal symptoms that are 
suggestive of gastroenterological reflux disease ... [that] is 
usually chronic and is not related to any single event.  
Therefore, it is doubtful that the veteran's longstanding 
abdominal symptoms are related to any single service-related 
incidents."  

Initially, the Board notes that as the record does not show 
that the veteran suffered from peptic ulcer disease to a 
degree of 10 percent or more within one year from separation 
from service, consideration for presumptive service 
connection for a gastrointestinal disorder is precluded.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The Board finds, however, that the above evidence of record 
is sufficient to make the veteran's claim for a 
gastrointestinal disease well grounded.  That is, the veteran 
has presented a plausible claim; one which is meritorious on 
its own or capable of substantiation.  Grivois; Murphy, 
supra. 

In analyzing the merits of the claim, however, the Board 
finds that service connection for a gastrointestinal disorder 
must be denied.  This conclusion is based on the medical 
evidence of record, which, although acknowledging that the 
veteran's gastrointestinal symptoms are longstanding, also 
specifically stated, in the February 1999 medical opinion, 
that the veteran's 1979 and 1996 ulcers were unrelated to 
service, and that it was doubtful that other gastrointestinal 
symptoms were related to service.  None of the other relevant 
medical records demonstrate a nexus between any of the 
veteran's gastrointestinal symptoms and his term of active 
service.  Although the medical evidence notes that the 
veteran has had longstanding gastrointestinal symptomatology 
since service, this observation is only enough to arguably 
well-ground the veteran's claim pursuant to the rules of 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) and Savage.  The fact of the matter is that 
despite the medical evidence suggesting that the veteran has 
had various gastrointestinal symptoms over the years, the 
preponderance of the evidence is against the claim that he 
has a current gastrointestinal disorder that either began 
during or as the result of some incident of service.  The 
only medical opinion that specifically addresses the 
contended causal relationship clearly goes against the 
veteran's claim as the physician opined in February 1999 that 
the contended etiological link was unlikely or doubtful.  As 
to the veteran's statements concerning such a relationship, 
being a layman, he is not competent to give an opinion 
regarding medical causation or diagnosis, and his statements 
on such matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
   
The preponderance of the evidence being against the veteran's 
claim, the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) is not for application.  Therefore, the Board finds 
that entitlement to service connection for a gastrointestinal 
disease is not established.

II.  Service connection for bilateral varicose veins

The veteran contends, in his written statements and August 
1993 RO hearing testimony, that he incurred varicose veins as 
a result of service.  Indeed, the veteran testified 
specifically, at his RO hearing, that he did not develop 
varicose veins until 1969, within a year subsequent to his 
discharge from service.  These contentions are supported by 
the July 1993 lay statement prepared by the veteran's mother. 

The SMRs are devoid of any indication that the veteran 
complained of, was diagnosed with, or treated for, varicose 
veins.  Post-service medical records include variously dated 
VA treatment records for the period January 1980 to January 
1996, which demonstrate that the veteran exhibited varicose 
veins.  

A November 1996 VA examination report included and assessment 
a history of lower extremity varicosities.  A March 1997 
examination report recounted the veteran's complaints of 
having varicose veins since 1969, with worsening symptoms 
ever since.  Objectively, the veteran had prominent varicose 
veins, particularly in the right leg.  The impression was 
varicose veins of the lower extremities. 

After a review of the relevant evidence contained in the 
claims file, the Board finds that the veteran's claim for 
service connection for varicose veins must be denied as not 
well grounded.  Although the veteran does not contend that he 
sought treatment for varicose veins in service, he 
nevertheless maintains that his currently diagnosed varicose 
veins are due to service.  With regard to this contention, 
the Board finds that the relevant post-service medical 
records, which begin in January 1980, do not provide a nexus 
or link between his current varicose veins and any incident, 
injury or disease sustained during service.  Moreover, as 
there is no medical evidence of any varicose veins more than 
twenty years subsequent to his separation from active 
service, there is no evidence to well-ground the veteran's 
claim upon application of the rules of chronicity or 
continuity of symptomatology under 38 C.F.R. § 3.303(b) and 
Savage. 

The Board has considered the veteran's statements regarding 
the contended causal relationship between his varicose veins 
and service.  However, being a layman, he is not competent to 
give an opinion regarding medical causation, and his 
statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 


ORDER

The veteran's claim of entitlement to service connection for 
a gastrointestinal disease is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for varicose veins is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

